Case 2:19-cv-01672-WSS Document 22 Filed 10/29/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

JAMES SMITH, ef al.,
Plaintiffs, Civil Action No. 2:19-cv-1672
Vv. Hon. William S. Stickman IV

WASHINGTON AREA HUMANE
SOCIETY, et al.,

Defendants.

 

 

ORDER OF COURT

AND NOW, this_#% day of October 2020, Defendants’ Motions to Dismiss (ECF Nos.
7 and 13) are GRANTED in part and DENIED in part.

The Motions to Dismiss are GRANTED as to the Monell claim against Defendant
Washington Area Humane Society (“WAHS”) at Counts I and III. Furthermore, the Motions to
Dismiss are GRANTED as to: Count I; the alleged conspiracy to deprive Plaintiffs of their
rights under the First Amendment at Count IV; and, Count VII. The dismissal of these counts is
without prejudice for Plaintiffs to file an Amended Complaint within twenty-one days.

The Motions to Dismiss are DENIED as to: Counts I and IIT for all Defendants except
WAHS; the alleged conspiracy to deprive Plaintiffs of their rights under the Fourth Amendment

at Count IV; and Counts V and VI.

BY THE COURT:

BLA &

WILLIAM 8. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

 
